Title: From Thomas Jefferson to Hutchins Gordon Burton, 28 September 1821
From: Jefferson, Thomas
To: Burton, Hutchins Gordon


Sir
Monticello.
Sep. 28. 1821.
The government of the US. at a very early period, when establishing it’s tariff on foreign importations, were very much guided in their selection of objects, by a desire to encourage manufactures within ourselves. Among other articles then selected were books, on the importations of which a duty of 15. per cent was imposed, which, by ordinary custom-house charges, amount to about 18 per cent and adding the importing bookseller’s profit on this, becomes about 27 per cent. This was useful at first perhaps towards exciting our printers to make a beginning in that business here. but it is found in experience that the home-demand is not sufficient to justify the re-printing any but the most popular English works, and cheap editions of a few of the classics for schools. for the editions of value, enriched by notes, commentaries &c and for books in foreign living languages the demand here is too small and sparse to reimburse the expense of re-printing them. none of these therefore are printed here. and the duty on them becomes consequently not a protecting, but really a prohibitory one. it makes a very serious addition to the price of the book, and falls chiefly on a description of persons little able to meet it. Students who are destined for professional callings, as most of our scholars are, are barely able for the most part to meet the expenses of tuition. The addition of 18. or 27 per cent on the books necessary for their instruction amounts often to a prohibition, as to them. For want of these aids, which are open to the students of all other nations but our own, they enter on their course on a very unequal footing with those of the same professions in foreign countries: and our citizens at large too, who employ them, do not derive from that employment all the benefit which higher qualifications would give them. it is true that no duty is required on books imported for seminaries of learning. but these locked up in libraries, can be of no avail to the practical man when he wishes a recurrence to them for the uses of life. of many important books of reference there is not perhaps a single copy in the United States. of others but a few, and these too distant often to be accessible to scholars generally. it is believed therefore that if the attention of Congress could be drawn to this article, they would, in their wisdom, see it’s impolicy. science is more important in a republican than in any other government, and in an infant country like ours we must much depend for improvement on the science of other countries, longer established, possessing better means, and more advanced than we are. To prohibit us from the benefit of foreign light, is to consign us to long darkness.The Northern seminaries, following with parental solicitude the interest of their elèves in the course for which they have prepared them, propose to petition Congress on this subject, and wish for the co-operation of those of the South and West, and I have been requested as more convenient in position than they are, to sollicit that cooperation. having no personal acquaintance with those who are charged with the direction of the college of Chapel Hill I do not know how more effectually to communicate these views to them than by availing myself of the knolege I have of your zeal for the happiness and improvement of our country. I take the liberty therefore of requesting you to place the subject before the proper authorities of that institution, and, if they approve the measure, to sollicit a concurrent proceeding on their part to carry it into effect. besides petitioning Congress, I would propose that they address, in their corporate capacity, a letter to their delegates and Senators in Congress, solliciting their best endeavors to obtain the repeal of the duty on imported books. I cannot but suppose that such an application will be respected by them, and will engage their votes and endeavors to effect an object so reasonable. a conviction that Science is important to the preservation of our republican government, and that it is also essential to it’s protection against foreign power, induces me, on this occasion, to step beyond the limits of that retirement to which age and inclination equally dispose me: and I am without a doubt that the same considerations will induce you to excuse the trouble I propose to you, and that you will kindly accept the assurance of my high respect and esteem.Th: Jefferson